***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. DESHAWN TYSON
                 (AC 40468)
                      Prescott, Bright and Harper, Js.

                                   Syllabus

The defendant, who had been on probation in connection with his conviction
   of the crime of sexual assault in the first degree, appealed to this court
   from the judgment of the trial court revoking his probation and imposing
   a sentence of nine years of incarceration. He claimed that the trial court
   improperly admitted into evidence details of his prior criminal history
   and abused its discretion in revoking his probation and imposing the
   entire nine year period of incarceration remaining on his underlying
   sentence. Held that the trial court did not abuse its discretion in admitting
   into evidence details of the defendant’s prior criminal history: it is well
   settled that probation proceedings are informal and that strict rules of
   evidence do not apply to such proceedings, and the factual details of
   the prior offenses committed by the defendant were plainly relevant to
   the court’s discretionary determination of whether it should revoke the
   defendant’s probation, impose a new sentence, or continue the defendant
   on probation; moreover, the trial court did not abuse its discretion in
   revoking the defendant’s probation and imposing the remainder of the
   underlying sentence, that court having found that the defendant, while
   on probation, committed a sexual assault in the first degree, which was
   the same criminal behavior for which he was originally sentenced, and
   given the seriousness of the defendant’s conduct and the risk he posed
   to the public, the court acted well within its discretion in concluding
   that the defendant was no longer amenable to probation and imposing
   the remainder of his original sentence.
         Argued January 15–officially released February 19, 2019

                             Procedural History

  Substitute information charging the defendant with
violation of probation, brought to the Superior Court
in the judicial district of Ansonia-Milford and tried to
the court, Markle, J.; judgment revoking the defendant’s
probation, from which the defendant appealed to this
court. Affirmed.
  Laila M.G. Haswell, senior assistant public defender,
for the appellant (defendant).
  Rita M. Shair, senior assistant state’s attorney, with
whom were Kevin D. Lawlor, state’s attorney, and, on
the brief, Cornelius P. Kelly, assistant state’s attorney,
for the appellee (state).
                         Opinion

   PER CURIAM. The defendant, DeShawn Tyson,
appeals from the judgment of the trial court revoking
his probation and sentencing him to nine years of incar-
ceration. See General Statutes § 53a-32. On appeal, the
defendant claims that the trial court (1) improperly
admitted into evidence details of his prior criminal his-
tory, and (2) abused its discretion in concluding that
he was no longer amenable to probation and imposing
the entire period of incarceration remaining on his
underlying sentence. We disagree and, accordingly,
affirm the judgment.
   On January 24, 2006, the defendant pleaded guilty to
sexual assault in the first degree in violation of General
Statutes § 53a-70 (a) (1). The court subsequently sen-
tenced him to eighteen years of incarceration, execu-
tion suspended after nine years, and ten years of
probation. On March 1, 2013, the defendant was
released from incarceration and began serving his pro-
bation.
   On March 16, 2016, the defendant was arrested pursu-
ant to a warrant charging him with violating his proba-
tion. Specifically, the state alleged that the defendant
violated his probation by, among other things, commit-
ting a forcible sexual assault on May 6, 2014, on the
victim at the Marriott Hotel in New Haven. Following
a violation of probation hearing, the trial court found
by a fair preponderance of the evidence that the defen-
dant had committed a sexual assault in the first degree
as alleged by the state and, thus, had violated one or
more conditions of his probation. The court also con-
cluded that the defendant posed a risk to the public
and would not benefit from an additional period of
probation. Accordingly, the court sentenced the defen-
dant to the remaining nine years of incarceration
imposed as part of his original sentence. This appeal
followed.
   The defendant’s claims on appeal do not merit exten-
sive discussion. With respect to his claim that the court
improperly admitted evidence regarding the details of
prior crimes he had committed, the defendant recog-
nizes that ‘‘the Connecticut Code of Evidence does not
apply to proceedings involving probation. Section 1-1
(d) (4) of the Connecticut Code of Evidence specifically
provides: The Code, other than with respect to privi-
leges, does not apply in proceedings such as, but not
limited to the following . . . [p]roceedings involving
probation. . . . Furthermore, [i]t is well settled that
probation proceedings are informal and that strict rules
of evidence do not apply to them.’’ (Citation omitted;
internal quotation marks omitted.) State v. Tucker, 179
Conn. App. 270, 276–77, 178 A.3d 1103, cert. denied,
328 Conn. 917, 180 A.3d 963 (2018). ‘‘The evidentiary
standard for probation violation proceedings is broad.
. . . [T]he court may . . . consider the types of infor-
mation properly considered at an original sentencing
hearing because a revocation hearing is merely a recon-
vention of the original sentencing hearing.’’ (Internal
quotation marks omitted.) State v. Megos, 176 Conn.
App. 133, 147, 170 A.3d 120 (2017). All that is necessary
is that the information presented to the court is relevant
and ‘‘has some minimal indicia of reliability.’’ (Internal
quotation marks omitted.) State v. Shakir, 130 Conn.
App. 458, 464, 22 A.3d 1285, cert. denied, 302 Conn. 931,
28 A.3d 345 (2011). We review a trial court’s rulings
regarding the admissibility of evidence at a violation of
probation hearing for an abuse of discretion. Id.
   Here, the factual details regarding other offenses
committed by the defendant were plainly relevant to
the court’s discretionary determination regarding
whether it should revoke the defendant’s probation,
impose a new sentence, or continue the defendant on
probation. Moreover, the evidence of the details of his
other crimes was probative and had a minimal indicia
of reliability because the defendant himself testified
to the details during cross-examination by the state.
Accordingly, we conclude that the court did not abuse
its discretion by admitting this evidence.
   The defendant’s second claim is equally devoid of
merit. After concluding that a defendant has violated
his probation, the trial court is vested with broad discre-
tion to determine whether the defendant should be con-
tinued on probation, or whether probation should be
revoked and all or some of the original sentence be
imposed. State v. Faraday, 268 Conn. 174, 185, 842 A.2d
567 (2004); State v. Corringham, 155 Conn. App. 830,
837–38, 110 A.3d 535 (2015). ‘‘In determining whether
there has been an abuse of discretion, every reasonable
presumption should be given in favor of the correctness
of the court’s ruling; reversal is required only where
an abuse of discretion is manifest or where injustice
appears to have been done.’’ (Internal quotation marks
omitted.) State v. Tucker, supra, 179 Conn. App. 284.
   In the present case, the court found that the defen-
dant, while on probation, committed a sexual assault
in the first degree, the same criminal behavior for which
he originally received a significant period of incarcera-
tion and a lengthy period of probation. Given the seri-
ousness of the defendant’s conduct and the risk he
poses to the public, the trial court acted well within its
broad discretion to sentence him to the remaining nine
years of his original sentence.
  The judgment is affirmed.